DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/23/2022 have been fully considered but they are not persuasive. Specifically, since claim 1 recites in part “one or more other antenna elements”, the limitation does not require an active fed / passive antenna that radiates, and does not distinguish over elements such 610, 609 of Andujar Linares et al. Fig. 6 as shown in the rejection below. Additionally, regarding the limitation “the second portion is excited by the first antenna structure using a coupling mechanism”, Par. 0031 of Andujar Linares et al. relied upon in the rejection teaches “A first electric arm including a frame strip 602 is mounted adjacent to a floating strip 611 which is not connected to the floating strip. Both strips are spaced apart by a gap 612” and “such a coupling is introduced to combine the electromagnetic performance of the first strip with the one of the floating strip, and that is achieved by reducing the gap between both”, therefore it is clear that the second portion (611 Fig. 6 Par. 0031) is excited by the first antenna structure (621+602 Fig. 6) using a coupling mechanism (coupling through gap 612 Par. 0031) as shown in the rejection below. Thus the rejection stands. Applicant's representative is invited to telephone the examiner for any clarification of any matter in this case.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 8, 9, 12 & 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Andujar Linares et al. US Patent Application Publication 2017/0237151 (cited by applicant).
Regarding Claim 1, Andujar Linares et al. teaches a mobile device (Figs. 1-3, 6), comprising: 
a system circuit board (pcb Par. 0020), comprising a system ground plane (20 Fig. 1 Par. 0020); 
a metal frame (8-10 / 202, 209, 210 / 302, 309, 310 / 602, 609, 610, 611 Figs. 1-3, 6 Par. 0020, 0031), at least comprising a first portion (602 Fig. 6 Par. 0031) and a second portion (611 Fig. 6 Par. 0031), wherein the metal frame has a first cut point (612 Fig. 6 Par. 0031) positioned between the first portion and the second portion; 
a first feeding element (21 / 621 Figs. 1, 6 Par. 0019, 0031), electrically coupled to the first portion, wherein a first antenna structure is formed by the first feeding element and the first portion (Fig. 6), and the second portion is excited by the first antenna structure using a coupling mechanism (coupling of 611 with 602 through gap 612 Par. 0031); and 
one or more other antenna elements (610 Fig. 6 Par. 0031), wherein the metal frame further has a second cut point (gap between 611 & 610 Fig. 6) for separating the other antenna elements from the first antenna structure; 
wherein the first portion and the second portion of the metal frame are disposed at a same side of the mobile device (Fig. 6).
Regarding Claim 3, Andujar Linares et al. teaches further comprising: an RF (Radio Frequency) module, electrically coupled to the first portion and the second portion (5 Par. 0019).
Regarding Claim 4, Andujar Linares et al. teaches wherein the first portion has a first end and a second end (Fig. 6), the first end of the first portion is a first shorting point which is electrically coupled to the system ground plane (coupled to ground 20 better seen in Fig. 1), and the second end of the first portion is adjacent to the first cut point (end of 602 by 612 Fig. 6).
Regarding Claim 5, Andujar Linares et al. teaches wherein the first feeding element substantially has an L-shape or a straight-line shape (Fig. 6).
Regarding Claim 8, Andujar Linares et al. teaches wherein the metal frame further has a third cut point positioned at the other antenna elements (gap between 609 and 602 Fig. 6).
Regarding Claim 9, Andujar Linares et al. teaches wherein the first feeding element is directly electrically connected to a first connection point on the first portion (Fig. 6), and the first connection point is positioned between the first end and the second end of the first portion (Fig. 6).
Regarding Claim 12, Andujar Linares et al. teaches wherein the first antenna structure further comprises a tuning element (204/304/604 Figs. 2, 3, 6) which comprises: a plurality of matching elements (232/332/632, 633 Figs. 2, 3, 6 Par. 0025, 0026); and a switch element (231/331/631 Figs. 2, 3, 6 Par. 0025, 0026), electrically coupled to a position between the first end and the second end of the first portion (Figs. 2, 3, 6), wherein the switch element is configured to select one of the matching elements, such that the first portion is electrically coupled through the selected matching element to the system ground plane (Par. 0025, 0026).
Regarding Claim 13, Andujar Linares et al. teaches wherein the matching elements comprise one or more inductors and/or one or more capacitors (Par. 0025, 0026).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Andujar Linares et al. US Patent Application Publication 2017/0237151 (cited by applicant) and Wong et al. US Patent Application Publication 2017/0338546 (cited by applicant).
Regarding Claim 6, Andujar Linares et al. teaches the mobile device as claimed in claim 1 as shown in the rejection above.
Andujar Linares et al. is silent on wherein the first feeding element is separate from the first portion, and a coupling gap is formed between the first feeding element and the first portion.
However, Wong et al. discloses capacitive coupling (Par. 0024).
In this particular case, providing feeding through capacitive coupling wherein the feeding element is separate from the antenna element is common and well known in the art as evident by Wong et al. in order to provide smoother impedance matching (Par. 0024).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to separate the first feeding element of Andujar Linares et al. from the first portion and form a coupling gap between them based on the teachings of Wong et al. in order to provide capacitive coupling and provide a smoother impedance matching.
Allowable Subject Matter
Claims 10, 11, 17, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 10, the prior art of record does not fairly teach nor render obvious the limitation “wherein the metal frame has a fourth cut point arranged for completely separating the third portion from the other portions of the metal frame” as recited in the claim. Claims 11 & 29 depend therefrom.
Regarding Claim 17, the prior art of record does not fairly teach nor render obvious the limitation “wherein the third portion of the metal frame is excited by the second feeding element” as recited in the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. US Patent Application Publication 2017/0048363 discloses an electronic device including an antenna.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M BOUIZZA/Examiner, Art Unit 2845                                                                                                                                                                                             
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845